Proceeding pursuant to CPLR article 78 in the nature of prohibition to bar the respondents from compelling the petitioner to shave his beard or submit to the forcible shaving thereof, for the purpose of standing in a lineup identification, and to prohibit enforcement of orders directing the petitioner to do so.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements, and the temporary *426restraining order contained in the order to show cause dated June 10, 1994, is vacated.
The petitioner is charged under Kings County Indictment No. 12964/93 in connection with a robbery and homicide that occurred in Brooklyn on April 12, 1993. Pursuant to CPL 240.40 (2) (b) (i), the respondent Justice Robert S. Kreindler granted the respondent District Attorney’s application to compel the petitioner to stand in a lineup and to shave any facial hair so that he could "appear in a lineup in reasonably the same condition as was the perpetrator * * * at the time of the murder”.
In the instant proceeding, the petitioner seeks to prohibit enforcement of the orders on the ground that shaving his beard or submitting to the forcible shaving thereof will violate his constitutional rights because his religious beliefs prevent him from shaving. We find that the orders in question do not deprive the petitioner of any constitutional rights without the necessary justification (see, People v La Placa, 127 AD2d 610; People v Vega, 51 AD2d 33). Moreover, we find that prohibition does not lie here, where, as in Matter of Dunnigan v Weissman (181 AD2d 731), there is an "absence of any 'arrogation of power’ (Matter of Rush v Mordue, 68 NY2d 348, 354) by the respondent Justice”, and there are "safe procedures and relatively minimal intrusions involved” (see, CPL 240.40 [2] [b] [v]). Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.